                 Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 1 of 15



 1
 2
 3

 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT

 8                            WESTERN DISTRICT OF WASHINGTON

 9
     NEIL THOMPSON, on behalf of himself                   Case No. 2:19-cv-02004
10   and those similarly situated,
                                                           CLASS ACTION COMPLAINT
11                          Plaintiff,
12                                                         VIOLATIONS OF THE TELEPHONE
            v.                                             CONSUMER PROTECTION ACT OF
13                                                         1991, 47 U.S.C § 227
     QUOTEWIZARD.COM, LLC,
14
                            Defendant.                     DEMAND FOR JURY TRIAL
15
16

17
                                         NATURE OF THE CASE
18

19          1.       Plaintiff Neil Thompson (“Plaintiff”), individually and on behalf of the proposed

20   Class defined below, brings this class action lawsuit for damages resulting from the unlawful

21   actions of QuoteWizard.com, LLC (“QuoteWizard” or “Defendant”). Defendant negligently,

22   knowingly, and/or willfully placed unsolicited automated text messages to Plaintiff’s cellular

23   phone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the

24   “TCPA”). Plaintiff alleges as follows upon personal knowledge as to himself and his own

25   experiences and, as to all other matters, upon information and belief including due investigation

26   conducted by his attorneys.

27   _____________________________________________________________________________________
     COMPLAINT                             Page 1 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
                  Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 2 of 15



 1           2.       This case is brought to enforce the consumer privacy provisions afforded by the
 2   TCPA, a federal law that was designed to curtail abusive telemarketing practices precisely like
 3   those described herein.
 4           3.       QuoteWizard violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
 5   64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to bombard consumers’
 6   mobile phones with non-emergency advertising and marketing text messages without prior
 7   express written consent.
 8                                    JURISDICTION AND VENUE
 9           4.       This Court has federal question subject matter jurisdiction over this class action
10   lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal statute, the
11   TCPA.
12           5.       This Court has personal jurisdiction over QuoteWizard because, during the
13   relevant time period, QuoteWizard’s principal place of business was in the State of Washington.
14   QuoteWizard’s nationwide marketing campaign, which caused harm to purported class members
15   across the country, emanated from Seattle, Washington. As such, QuoteWizard has purposefully
16   availed itself of the laws and markets of the State of Washington and this District
17           6.       Venue is proper in the United States District Court for the Western District of
18   Washington pursuant to 28 U.S.C. § 1391(b) and (c) because QuoteWizard’s principal place of
19   business is in Seattle, Washington. As such, QuoteWizard resides in the Western District of
20   Washington.
21                                                PARTIES
22           7.       Plaintiff is an individual who, at all relevant times, resided in the State of
23   Kentucky.
24           8.       Defendant QuoteWizard.com, LLC is a limited liability company formed under
25   the laws of Delaware with its principal place of business in Seattle, Washington.
26
27   _____________________________________________________________________________________
     COMPLAINT                             Page 2 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
                 Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 3 of 15



 1          9.       QuoteWizard, founded in 2007, is a sales lead generator that offers online
 2   interactive marketing for insurance companies. Defendant offers an insurance comparison
 3   platform for auto, home, life, health, and renters insurances.
 4          10.      QuoteWizard is, and at all times mentioned herein was a “person,” as defined by
 5   47 U.S.C. § 153(39).
 6                                        TCPA BACKGROUND
 7          11.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the
 8   telemarketing industry.
 9          12.      The TCPA was designed to prevent calls and messages like the one described
10   within this complaint, and to protect the privacy of citizens like Plaintiff.       “Voluminous
11   consumer complaints about abuses of telephone technology – for example, computerized calls
12   dispatched to private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin.
13   Servs., LLC, 132 S. Ct. 740, 744 (2012).
14          13.      In enacting the TCPA, Congress intended to give consumers a choice as to how
15   creditors and telemarketers may call them, and made specific findings that “[t]echnologies that
16   might allow consumers to avoid receiving such calls are not universally available, are costly, are
17   unlikely to be enforced, or place an inordinate burden on the consumer.” TCPA, Pub.L. No.
18   102-243, § 11. Toward this end, Congress found that:
19
                     Banning such automated or prerecorded telephone calls to the
20                   home, except when the receiving party consents to receiving the
                     call or when such calls are necessary in an emergency situation
21                   affecting the health and safety of the consumer, is the only
                     effective means of protecting telephone consumers from this
22                   nuisance and privacy invasion.
23
     Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at *4
24
     (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
25
26
27   _____________________________________________________________________________________
     COMPLAINT                             Page 3 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
               Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 4 of 15



 1          14.     Congress also specifically found that “the evidence presented to the Congress
 2   indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
 3   regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132 S. Ct. at 744.
 4          15.     As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding
 5   calls to a non-debtor similar to this one:
 6
                    The Telephone Consumer Protection Act […] is well known for its
 7                  provisions limiting junk-fax transmissions. A less litigated part of
                    the Act curtails the use of automated dialers and prerecorded
 8                  messages to cell phones, whose subscribers often are billed by the
                    minute as soon as the call is answered – and routing a call to
 9                  voicemail counts as answering the call. An automated call to a
10                  landline phone can be an annoyance; an automated call to a cell
                    phone adds expense to annoyance.
11
12   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

13
14          16.     The TCPA makes it “unlawful for any person within the United States . . . to

15   make any call (other than a call made for emergency purposes or made with the prior express

16   consent of the called party) using any automatic telephone dialing system or an artificial or

17   prerecorded voice . . . to any telephone number assigned to a paging service, cellular telephone

18   service, specialized mobile radio service, or other radio common carrier service, or any service

19   for which the called party is charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

20          17.     Text messages are calls and are subject to the TCPA. See, e.g., Campbell-Ewald

21   Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,

22   954 (9th Cir. 2009).

23          18.     47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement and

24   telemarketing calls—of which Defendant’s texts to Plaintiff are—that “[n]o person or entity may

25   . . . [i]nitiate or cause to be initiated, any telephone call that includes or introduces an

26   advertisement or constitutes telemarketing, using an automatic telephone dialing system or an

27   _____________________________________________________________________________________
     COMPLAINT                             Page 4 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
                Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 5 of 15



 1   artificial or prerecorded voice, to any of the lines or telephone numbers described in paragraphs
 2   (a)(1)(i) through (iii) of this section, other than a call made with the prior express written consent
 3   of the called party . . . .”
 4           19.      47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
 5   agreement, in writing, bearing the signature of the person called that clearly authorizes the seller
 6   to deliver or cause to be delivered to the person called advertisements or telemarketing messages
 7   using an automatic telephone dialing system or an artificial or prerecorded voice, and the
 8   telephone number to which the signatory authorizes such advertisements or telemarketing
 9   messages to be delivered.”
10           20.      To state a claim for a violation of the TCPA, a plaintiff must only show that he or
11   she received a call made using an ATDS or featuring a prerecorded voice; consent is an
12   affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery Assocs., LLC,
13   707 F.3d 1036, 1042 (finding Defendant “did not show a single instance where express consent
14   was given before the call was placed.”)
15           21.      The TCPA provides for damages in the amount of $500 for each negligent
16   violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
17                                      FACTUAL ALLEGATIONS
18           22.      QuoteWizard provides marketing for insurance companies through its website
19   QuoteWizard.com.         QuoteWizard represents that it compares insurance rates and provides
20   information for consumers interested in purchasing insurance.
21           23.      One of the ways that QuoteWizard drives traffic to its website is by sending mass
22   automated text messages.
23           24.      Plaintiff is, and has been at all times relevant to this action, the regular and sole
24   user of his cellular telephone number—(606) 253-XXXX.
25   //
26   //
27   _____________________________________________________________________________________
     COMPLAINT                             Page 5 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
              Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 6 of 15



 1          25.     On or about October 22, 2019, at approximately 11:19 AM, QuoteWizard sent an
 2   automated text message to Plaintiff’s cellular telephone from the telephone number (360) 334-
 3   7897. A true and correct copy of this text is reproduced below:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          26.    Plaintiff did not give “prior express consent” to receive text messages from

17   Defendant or an ATDS.

18          27.    The text message QuoteWizard sent to Plaintiff consisted of a pre-written

19   template of impersonal text, and was identical to text messages Defendant sent to other

20   consumers.

21          28.    The language in the message was automatically generated and inputted into pre-

22   written text template without any actual human intervention in the drafting or sending of the

23   messages; the same exact message was sent to thousands of other consumers.

24          29.    The telephone system QuoteWizard used to send the message constitutes an

25   ATDS as defined by 47 U.S.C. § 227(a)(1).

26
27   _____________________________________________________________________________________
     COMPLAINT                             Page 6 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
               Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 7 of 15



 1          30.       Upon information and belief, QuoteWizard stored Plaintiff’s cellular telephone
 2   number in its text messaging system with thousands of other consumers’ telephone numbers and
 3   then automatically sent identical messages en masse to Plaintiff and thousands of other
 4   consumers at the same time.
 5          31.       Upon information and belief, no human directed any single text message to
 6   Plaintiff’s number.
 7          32.       In addition, upon information and belief the hardware and software combination
 8   utilized by QuoteWizard has the capacity to store and dial sequentially generated numbers,
 9   randomly generated numbers or numbers from a database of numbers.
10          33.       QuoteWizard did not have Plaintiff’s prior express consent to place automated
11   text messages to Plaintiff on his cellular telephone.
12          34.       Receipt of Defendant’s unauthorized message drained Plaintiff’s phone battery
13   and caused Plaintiff additional electricity expenses and wear and tear on his phone and battery.
14          35.       Defendant did not place the text message for an emergency purpose.
15          36.       Through the aforementioned conduct, Defendant violated 47 U.S.C. §
16   227(b)(1)(A)(iii).
17                                               STANDING
18          37.       Standing is proper under Article III of the Constitution of the United States of
19   America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is traceable to the
20   conduct of Defendant; and (c) is likely to be redressed by a favorable judicial decision. See,
21   Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife, 504 U.S.
22   555, 560 (1992).
23          The “Injury in Fact” Prong
24          38.       Plaintiff’s injury in fact must be both “concrete” and “particularized” in order to
25   satisfy the requirements of Article III of the Constitution, as articulated in Spokeo. Spokeo, 136
26   S.Ct. at 1547.
27   _____________________________________________________________________________________
     COMPLAINT                             Page 7 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
               Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 8 of 15



 1          39.     For an injury to be “concrete” it must be a de facto injury, meaning that it actually
 2   exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). In this case,
 3   Defendant sent a telephone message to Plaintiff’s cellular telephone, using an ATDS. Such text
 4   messages are a nuisance, an invasion of privacy, and an expense to Plaintiff. All three of these
 5   injuries are concrete and de facto.
 6          40.     For an injury to be “particularized” means that the injury must “affect the Plaintiff
 7   in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case, Defendant
 8   invaded Plaintiff’s privacy and peace by texting his cellular telephone, and did this with the use
 9   of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to take time, opening
10   and reading the text message. All of these injuries are particularized and specific to Plaintiff, and
11   will be the same injuries suffered by each member of the putative class.
12          The “Traceable to the Conduct of Defendant” Prong
13          41.     The second prong required to establish standing at the pleadings phase is that
14   Plaintiff must allege facts to show that its injuries are traceable to the conduct of Defendant.
15          42.     The above text message was directly and explicitly linked to Defendant.
16   Defendant’s text message identified the Defendant as “QuoteWizard,” the party that attempted to
17   solicit business from Plaintiff. This text message is the sole source of Plaintiff’s and the Class’s
18   injuries. Therefore, Plaintiff has illustrated facts that show that his injuries are traceable to the
19   conduct of Defendant.
20          The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
21          43.     The third prong to establish standing at the pleadings phase requires Plaintiff to
22   allege facts to show that the injury is likely to be redressed by a favorable judicial opinion.
23          44.     In the present case, Plaintiff’s Prayers for Relief include a request for damages for
24   each text message made by Defendant, as authorized by statute in 47 U.S.C. § 227. The statutory
25   damages were set by Congress and specifically redress the financial damages suffered by
26   Plaintiff and the members of the putative class.
27   _____________________________________________________________________________________
     COMPLAINT                             Page 8 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
               Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 9 of 15



 1          45.     Because all standing requirements of Article III of the U.S. Constitution have
 2   been met, Plaintiff has standing to sue Defendant on the stated claims.
 3                                       CLASS ALLEGATIONS
 4          46.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
 5   representative of the following class:
 6
                    All persons throughout the United States (1) to whom Defendant
 7                  delivered, or caused to be delivered, a text message, (2) directed to
                    a number assigned to a cellular telephone service, (3) by using an
 8                  automatic telephone dialing system, (4) within four years
 9                  preceding the date of this complaint through the date of class
                    certification, and for whom (5) Defendant did not claim to have
10                  obtained prior express written consent, or claim to have obtained
                    prior express written consent in the same manner they claim to
11                  have obtained prior express written consent from Plaintiff.
12
13          47.     Excluded from the class are Defendant, its officers and directors, members of

14   their immediate families and their legal representatives, heirs, successors, or assigns, and any

15   entity in which Defendant has or had a controlling interest.

16          48.     Plaintiff reserves the right to redefine the class and to add subclasses as

17   appropriate based on discovery and specific theories of liability.

18          49.     Numerosity: Upon information and belief, the members of the class are so

19   numerous that joinder of all of them is impracticable.

20          50.     The exact number of the members of the class is unknown to Plaintiff at this time,

21   and can (and will) be determined through appropriate discovery. However, given that, on

22   information and belief, Defendant texted thousands of class members nationwide during the class

23   period, it is reasonable to presume that the members of the Class are so numerous that joinder of

24   all members is impracticable. The disposition of the claims in a class action will provide

25   substantial benefits to the parties and the Court.

26
27   _____________________________________________________________________________________
     COMPLAINT                             Page 9 of 15           Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
              Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 10 of 15



 1           51.     Ascertainability: The members of the class are ascertainable because the class is
 2   defined by reference to objective criteria.
 3           52.     In addition, the members of the class are identifiable in that, upon information and
 4   belief, their cellular telephone numbers, names and addresses can be identified in business
 5   records maintained by Defendant and by third parties.
 6           53.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.
 7   Plaintiff has had to suffer the burden of receiving text messages to his cellular telephone from an
 8   ATDS. Thus his injuries are typical to Class Members. As it did for all members of the class,
 9   Defendant used an ATDS to deliver a text message to Plaintiff’s cellular telephone number.
10           54.     Plaintiff’s claims, and the claims of the members of the class, originate from the
11   same conduct, practice and procedure on the part of Defendant.
12           55.     Plaintiff’s claims are based on the same theories, as are the claims of the members
13   of the class.
14           56.     Plaintiff and Class Members were harmed by the acts of Defendant in at least the
15   following ways: Defendant harassed Plaintiff and Class Members by illegally texting their
16   cellular phones using an ATDS. Plaintiff and the Class were damaged thereby.
17           57.     Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
18   interests of the members of the class with whom he is similarly situated, as demonstrated herein.
19   Plaintiff acknowledges that he has an obligation to make known to the Court any relationships,
20   conflicts, or differences with any Class Member.
21           58.     Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the
22   interests of the members of the class.
23           59.     Plaintiff will vigorously pursue the claims of the members of the class.
24           60.     Plaintiff has retained counsel experienced and competent in class action litigation.
25   Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing class action
26
27   _____________________________________________________________________________________
     COMPLAINT                             Page 10 of 15          Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
               Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 11 of 15



 1   discovery, certification, and settlement. In addition, the proposed class counsel is experienced in
 2   handling clams involving consumer actions and violations of the TCPA.
 3            61.       Plaintiff’s counsel will vigorously pursue this matter.
 4            62.       Plaintiff’s counsel will assert, protect and otherwise represent the members of the
 5   class.
 6            63.       Plaintiff has incurred, and throughout the duration of this action, will continue to
 7   incur costs and attorneys’ fees that have been, are, and will be, necessarily expended for the
 8   prosecution of this action for the substantial benefit of each Class Member.
 9            64.       Predominance: The questions of law and fact common to the members of the class
10   predominate over questions that may affect individual members of the class. The elements of the
11   legal claims brought by Plaintiff and Class Members are capable of proof at trial through
12   evidence that is common to the Class rather than individual to its members.
13            65.       Commonality: There are common questions of law and fact as to all members of
14   the Class, including but not limited to the following:
15                      a.     What is Defendants’ conduct, pattern, and practice as it pertains to
16                             delivering advertisement and telemarketing text messages;
17                      b.     Whether, within the statutory period, Defendant used an ATDS as defined
18                             by the TCPA to send text messages to Class Members;
19                      c.     Whether Defendants’ conduct violated the TCPA;
20                      d.     Whether Defendant should be enjoined from engaging in such conduct in
21                             the future; and
22                      e.     The availability of statutory penalties.
23            66.       Superiority: A class action is superior to all other available methods for the fair
24   and efficient adjudication of this matter because:
25                  •   If brought and prosecuted individually, the claims of the members of the class
26                      would require proof of the same material and substantive facts.
27   _____________________________________________________________________________________
     COMPLAINT                             Page 11 of 15          Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
              Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 12 of 15



 1                •   The pursuit of separate actions by individual members of the class would, as a
 2                    practical matter, be dispositive of the interests of other members of the class, and
 3                    could substantially impair or impede their ability to protect their interests.
 4                •   The pursuit of separate actions by individual members of the class could create a
 5                    risk of inconsistent or varying adjudications, which might establish incompatible
 6                    standards of conduct for Defendant.
 7                •   These varying adjudications and incompatible standards of conduct, in connection
 8                    with presentation of the same essential facts, proof, and legal theories, could also
 9                    create and allow the existence of inconsistent and incompatible rights within the
10                    class.
11                •   The damages suffered by each individual member of the class may be relatively
12                    modest, thus, the expense and burden to litigate each of their claims individually
13                    make it difficult for the members of the class to redress the wrongs done to them.
14                •   Absent a class action, most Class Members would likely find the cost of litigating
15                    their claims prohibitively high and would therefore have no effective remedy at
16                    law.
17                •   The pursuit of Plaintiff’s claims, and the claims of the members of the class, in
18                    one forum will achieve efficiency and promote judicial economy.
19                •   There will be little difficulty in the management of this action as a class action.
20          67.       Defendant has acted or refused to act on grounds generally applicable to the
21   members of the class, making final declaratory or injunctive relief appropriate.
22          68.       Plaintiff and the Class Members have all suffered and will continue to suffer harm
23   and damages as a result of Defendant’s unlawful conduct.
24          69.       This suit seeks only damages and injunctive relief for recovery of economic injury
25   on behalf of Class Members and it expressly is not intended to request any recovery for personal
26   injury and claims related thereto.
27   _____________________________________________________________________________________
     COMPLAINT                             Page 12 of 15          Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
                Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 13 of 15



                                                COUNT I
 1
                          Violations of the Telephone Consumer Protection Act
 2                                     47 U.S.C. § 227(b)(1)(A)(iii)
                               (On behalf of Plaintiff and the TCPA Class)
 3

 4             70.   Plaintiff incorporates herein all preceding factual allegations.

 5             71.   Defendant and/or its agents placed unsolicited text messages to Plaintiff’s cellular

 6   phone and the other members of the TCPA Class using an ATDS.

 7             72.   Defendant made these text messages en masse without the consent of Plaintiff and

 8   the other members of the TCPA Class.

 9             73.   Defendant’s conduct was negligent, or willful or knowing.

10             74.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

11   Defendant’s conduct, Plaintiff and the other members of the TCPA Class are each entitled to a

12   minimum of $500 in damages, and up to $1,500 in damages, for each violation.

13             75.   Plaintiff and members of the putative TCPA class are also entitled to and do seek

14   injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or

15   entities acting on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by sending

16   texts, except for emergency purposes, to any cellular telephone numbers using an ATDS in the

17   future.

18             76.   Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2)

19   by utilizing an ATDS to make advertising and marketing texts to Plaintiff’s cellular telephone

20   number without prior express written consent.

21             77.   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47

22   C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to damages in an

23   amount to be proven at trial.

24   //

25   //

26   //

27   _____________________________________________________________________________________
     COMPLAINT                             Page 13 of 15          Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
             Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 14 of 15



 1                                      PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
 3                   a)    Determining that this action is a proper class action;
 4                   b)    Designating Plaintiff as a class representative under Federal Rule of Civil
 5         Procedure 23;
 6                   c)    Designating Plaintiff’s counsel as class counsel under Federal Rule of
 7         Civil Procedure 23;
 8                   d)    Adjudging and declaring that Defendant violated 47 U.S.C. §
 9         227(b)(1)(A)(iii);
10                   e)    Enjoining Defendant from continuing its violative behavior, including
11         continuing to place text messages to Plaintiff’s cellular telephone number, and to the
12         cellular telephone numbers of the members of the class, without prior express written
13         consent;
14                   f)    Awarding Plaintiff and the members of the class damages under 47 U.S.C.
15         § 227(b)(3)(B) in the amount of $500.00 per unlawful text message to Plaintiff, and each
16         class member;
17                   g)    Awarding Plaintiff and the members of the class treble damages under 47
18         U.S.C. § 227(b)(3);
19                   h)    Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and
20         expenses under Federal Rule of Civil Procedure 23;
21                   i)    Awarding Plaintiff and the members of the class any pre-judgment and
22         post-judgment interest as may be allowed under the law; and
23                   j)    Awarding such other and further relief as the Court may deem just and
24         proper.
25   //
26   //
27   _____________________________________________________________________________________
     COMPLAINT                             Page 14 of 15          Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
              Case 2:19-cv-02004-JRC Document 1 Filed 12/09/19 Page 15 of 15



 1                                   DEMAND FOR JURY TRIAL
 2          Pursuant to the Seventh Amendment to the Constitution of the United States of America,
 3   Plaintiff and the Class Members are entitled to, and demand, a trial by jury.
 4
 5
                                                          KAZEROUNI LAW GROUP, APC
 6
     Dated: December 9, 2019
 7                                                        By: s/ Abbas Kazerounian
                                                          Abbas Kazerounian, Esq.
 8
                                                          abbas@kazlg.com
 9                                                        P: 800.400.6808
                                                          F: 800.520.5523
10                                                        Counsel for Plaintiff and the Putative Class
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27   _____________________________________________________________________________________
     COMPLAINT                             Page 15 of 15          Kazerouni Law Group, APC
28                                                                245 Fischer Avenue, Unit D1
                                                                        Costa Mesa, CA 92626
                                                                                 800.700.6808
